Opinion by
Mr. Justice Green,
We agree entirely with the learned court below in the disposition of this case. It is perfectly clear that so far as the rediscounted notes which were paid at maturity by the makers *605are concerned, there was not, and could not be, any liability to the appellant on the part of the Ridgway Bank. The indorsement by the latter was’ at the best a mere contingent liability which could never become absolute if the paper was paid at maturity, by the makers, as was in fact done. Hence it follows that the Ridgway Bank was never a debtor to the appellant, either when the receivers were appointed, or at any time thereafter. It is not possible to apply the doctrine of Miller’s Appeal, 35 Pa. 481, to such a case because the fundamental facts upon which that decision was founded are absent. It was there held that the creditors of a voluntary assignor are the equitable owners of the assigned estate at the time of the assignment, and their rights are vested as of that date. Being the owner of a vested interest in the assigned estate, the creditor is entitled to a distribution of the proceeds of the estate, in the proportion which his claim bears to the aggregate of all the claims. Plaving the interest in the case cited, he was entitled to its fruits in any event, and was not to be deprived of them because he was able to secure partial payment of his claim by the subsequent attachment of a legacy, which fell to the assignor after the assignment, and therefore was no part of the assigned estate. It will be seen at once that no one who was not an actual creditor of the assignor at the time of the assignment could claim the benefit of the decision in that case, because he had no interest in the estate assigned. In this case, the appellant, so far as the notes now in question are concerned, not only was not a creditor of the Ridgway Bank at the time the receivers were appointed, but never became a creditor for any amount, at any time after. How then can the appellant claim the benefit of a relation which it never sustained to the Ridgway Bank. It is impossible.
The cases of Graff & Co.’s Est., 139 Pa. 69; Jamison’s Est., 163 Pa. 143; Appeal of Jordan & Porter, 107 Pa. 75, cited by appellant, have no application as they do not raise the present question, but only questions between persons who were actual creditors having different rights. In Dean & Son’s Appeal, 98 Pa. 101, the doctrine of Miller’s Appeal was applied to cases in which receivers were appointed for insolvent corporations. We there held that the rights of creditors of an insolvent corporation become fixed by a decree of the court ordering the dis*606solution tbereof. No rights can be subsequently acquired by a creditor which will entitle him to a larger participation in the estate of such insolvent corporation. This ruling was made in reference to the distribution of the estate of an insolvent insurance company. The appellant held a policy upon which a loss occurred after the decree of dissolution was made, and claimed a dividend upon the whole amount of insurance. But we held that the rights of all creditors were fixed as of the time of the dissolution, and must be adjudged as of that date, and a claim arising subsequently could not be considered. We therefore held that, a dividend could only he awarded upon the amount of the premium paid and not upon the loss.
As we understand the contentions of the parties, the foregoing ruling disposes of the only real controversy now left. Upon the notes rediscounted after the indorsement by the Ridg-Avay Bank, and which, falling due after the receivers were appointed, were either not paid at all, or only partially paid, dividends have been allowed so far as payments were not made. This we regard as correct. The assignments of error are all dismissed.
Decree affirmed and appeal dismissed at the cost of tifie appellant.